DAVIDSON, Judge.
This is a conviction for the felony offense of drunken driving; the punishment, a fine of $500 and six months in jail.
At the outset, we are met'with the motion of the state to strike the statement of facts in this case because it was not filed within the time required by law.
Notice of appeal was given on March 19, 1959. The statement of facts was filed on June 19, 1959, which was in excess of the 90-day period allowed for filing.
The state’s motion to strike is granted.
In the absence of a statement of facts, nothing is presented for review.
The judgment is affirmed.